Citation Nr: 0501178	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1988.  His records further reflect his completion of four 
months and eight days of prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
This matter was previously before the Board in December 2003, 
when it remanded the veteran's appeal for additional action.  

As part of the December 2003 remand, the Board requested that 
the RO issue the veteran a statement of the case (SOC) as to 
a claim for entitlement to service connection for a dental 
disability, because he had expressed his disagreement with a 
prior May 2001 rating action (denial of the claim) in March 
2002.  The RO issued this SOC to the veteran in October 2004, 
but the record reflects that he did not continue his appeal 
of the matter thereafter.  Because this issue was not 
addressed in any written communication from the veteran or 
his representative within the regulated time period in which 
to perfect an appeal, see 38 C.F.R. § 20.200, 20.202, 20.302 
(2003), the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
claim.  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  VAOPGCPREC 9-99, 
64 Fed. Reg. 52,376 (1999); cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the matter was not been certified 
for appeal, and there is no indication that the veteran or 
his representative has been informed or is otherwise of the 
belief that such matter is in appellate status.  

The veteran requested a hearing before the Board in March 
2002.  In October 2002, the veteran withdrew his hearing 
request in writing.  The matter was then submitted to the 
Board for its consideration.  The Board therefore finds that 
the veteran has withdrawn his request for a hearing.  See 38 
C.F.R. § 20.702(e) (2003).

The claim for service connection for the residuals of a low 
back injury is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

In January 2005, the Board received additional medical 
evidence from the veteran in support of his claim for service 
connection for the residuals of a low back injury.   This 
evidence includes private examination and testing reports 
concerning his low back and dated from July 2004 to September 
2004.  The evidence also includes a copy of a September 2003 
West Virginia Workers' Compensation Division Employees' and 
Physicians' Report of Injury.  The Board notes that at his 
July 2004 VA examination, the veteran gave the examiner an 
extensive history of post-service work injuries involving his 
low back.   

Unfortunately, when he submitted the aforementioned evidence 
to the Board, the veteran did not indicate that he desired to 
waive his right to have the RO initially consider this 
evidence (prior to any appellate review).  Moreover, there is 
no indication that the RO reviewed and considered this 
evidence prior to its transfer of this matter back to the 
Board in December 2004.  Absent any such waiver then, and in 
all fairness to the veteran, the Board must return the claim 
to the RO at this time.  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED to 
the RO (via the AMC) for the following:

1.  The RO should review all of the 
evidence received at the Board in January 
2005.  The RO should then ensure that any 
additional action that should be 
undertaken in conjunction with the 
requirements of the Veterans Claims 
Assistance Act of 2000 is completed for 
this claim, consistent with all governing 
legal authority.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  After the RO completes the above 
action, then it should again review the 
case on the basis of all additional 
evidence of record.  If the RO cannot 
grant the benefits sought on appeal in 
their entirety, then it RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on matters remanded by the Board.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


